JONES, J.
Plaintiff sued defendants for one hundred forty-two and 65-100 ($142.65) dollars, balance due for florist supplies and garden work; attaching to his petition and making part thereof an itemized statement of the amount due.
Defendants filed a general denial.
The case came up for trial on June 21, 1927. Plaintiff and his attorney were present; the defendants were absent and unrepresented.
Judgment was signed on June 27, 1927, in favor of plaintiff and against only one of the defendants, namely the husband, Joseph T. Burk, for the amount prayed for by plaintiff.
Prom that judgment the defendant has prosecuted his appeal to this court.
The evidence is clear, and the plaintiff’s testimony is borne out by another florist, Mr. Otto Able, who stated that he had been a florist all of his life, and that the charges made by Mr. Quinette were fair and reasonable.
The plaintiff answered the appeal in this cause, and asked that ten per cent be awarded him in addition to the amount awarded by the court a qua, because the defendant’s appeal is frivolously prosecuted.
. As defendant has filed no brief and made no appearance in this court, it seems that the appeal has no merit and ten per cent damages therefore should be allowed.
It is, therefore, ordered, adjudged and decreed that there be judgment in favor of plaintiff, James C. Quinette, and against defendant, Joseph Burk, in the sum of one hundred forty-two and 65-100 ($142.65) dollars with legal interest from judicial demand and all costs with ten per cent additional as damages for frivolous appeal.